Citation Nr: 0117668	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1998, for reinstatement of a 10 percent evaluation for a 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

The veteran seeks entitlement to an effective date earlier 
than August 28, 1998, for reinstatement of a 10 percent 
evaluation for a service-connected low back disability.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In August 1989, the RO in Milwaukee, Wisconsin granted 
service connection for a low back disability, rated at 
10 percent, effective from April 1, 1989.  In October 1989, 
the veteran advised the VA of a change in address due to his 
enrollment into law school and move to Illinois.  RO 
correspondence was thereafter sent to this most recent 
address of record.  Beginning in November 1993, and 
continuing until May 1994, the VA received multiple returned 
VA notification letters sent to the veteran's Illinois 
address advising him of the need to schedule and/or appear 
for a VA medical examination.  Each notice was returned to 
the VA by the postal service with the notation that "the 
forwarding address order had expired."  Based upon the 
veteran's failure to appear at scheduled VA examinations, the 
Chicago, Illinois, RO discontinued the payment of benefits to 
the veteran effective May 1, 1994.

On appeal, the veteran alleges that the payment of his VA 
compensation benefits was canceled without proper notice.  In 
his notice of disagreement dated in February 2000, the 
veteran alleged that, upon graduation from law school in 
1992, he moved to Racine, Wisconsin.  He also contends that 
the VA knew or should have known of his proper home address 
between 1992 and 1994 as he was in contact with the Chicago 
RO initially, and then the Milwaukee RO, home loan guaranty 
divisions when applying for a VA home loan guaranty to 
purchase his new residence.  He testified in July 2000 that 
the Chicago, Illinois, RO loan guaranty division issued a 
Certificate of Eligibility, which was dated December 26, 
1991, and that the Milwaukee, Wisconsin RO loan guaranty 
division underwrote his home purchase loan guaranty in June 
1992.  Further, it is asserted that each RO benefits service 
center was contacted by the RO loan guaranty division to 
obtain information as to the veteran's status to receive VA 
compensation income.  It is argued that with notice of the 
deficiency in the most recent address of record due to the 
repeated return of mailed correspondence, and notice of the 
veteran's contact with each RO loan guaranty division, the VA 
should have utilized readily available information within the 
VA RO as to his current mailing address.

In November 2000, Milwaukee RO benefits personnel confirmed 
in a hardcopy of an electronic message that the veteran had 
obtained a loan guaranty by the VA in June 1992 and that he 
refinanced that loan with another VA guaranteed loan in 
September 1993.  It was asserted that the loan guaranty 
division would not have been required to contact another VA 
department when issuing the certificate of eligibility on 
December 21, 1991, or a loan guarantee certificate 
thereafter.  It was further reported that the loan guaranty 
division had a home loan file for both loans.  

In light of the veteran's appellate assertions and the RO's 
failure to associate the veteran's loan guaranty folder with 
the claims folder, to include the December 1991, 
Certification of Eligibility, as well as any other 
documentation used for the purposes of underwriting the 
veteran's June 1992 home loan guaranty, all of which are 
critical to the veteran's argument for an earlier effective 
date, the Board finds that additional development in this 
case is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
furnish a copy of the December 1991 
Certificate of Eligibility and/or Loan 
Guarantee Certificate, and any other 
documentation in his possession associated 
with his June 1992 VA home loan guaranty, 
as well as any other evidence which may 
substantiate his claim.  

3.  Regardless of the veteran's response, 
the RO, by written correspondence, should 
contact the loan guaranty divisions of the 
Chicago, Illinois, and Milwaukee, 
Wisconsin, ROs and ask them to provide the 
following:

(a).  The veteran's complete June 1992 VA 
home loan guaranty folder, to include any 
Certificate of Eligibility and/or Loan 
Guarantee Certificate as well as any other 
documentation, associated with the 
veteran's loan guaranty application, and 
loan underwriting approval.

(b).  Written confirmation by the Chicago 
RO and Milwaukee RO loan guaranty 
divisions as to whether or not that loan 
guaranty division requested information 
from either RO benefits service center as 
to the veteran's service-connected 
disability status or any other associated 
documentation between 1992 and 1994.  

All correspondence must be incorporated 
into the claims folder. 

4.  Thereafter, the RO should review the 
claims folder and readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board, if in order, for 
further appellate review.  No action is required of the 
veteran until he is so informed.  The Board intimates no 
opinion as to the ultimate determination warranted in this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



